Wood, J., (after stating the facts). The court correctly submitted the only issue in the case, as to whether or not there was a valid accord and satisfaction. The testimony, viewed in its strongest light for the appellees, was sufficient to sustain the verdict. Conceding that the appellees turned over the cotton grown by them during the year 1911 to the appellant in satisfaction of the balance due for rent of that year, as contended by them, appellant, nevertheless insists that inasmuch as there was no formal instrument of release purporting to release the appellees from the debt due by them for rent, and inasmuch as appellant did not turn over to the appellees the written contract, evidencing the amount of the balance due on their indebtedness, that the agreement to accept the cotton in satisfaction of the rents, even if true, as stated by appellees, was based upon no consideration and therefore void. To support her contention, appellant relies upon Heaslet v. Spratlin, 54 Ark. 185. In that case we held, “The due-bill which represented his debt was not surrendered to the debtor, and the partial payment was made in money after the debt was due.” There was no executed release, but only testimony tending to show a parol release. In that case, we held that the agreement for the release was based upon no consideration, and therefore void. But the testimony on behalf of the appellees, in this case, giving it its strongest probative force in their favor, shows that appellant accepted the cotton of the year 1911, and their services in connection with the ginning and marketing of the same, in satisfaction of the balance due by appellees on the rent for that year. While appellant had a lien on the cotton for her rent, she did not have the title thereto and there was no legal obligation upon appellees, under their contract of rent, to gin the cotton and to haul the same to the market and market it for her. Their lease contract only required that they should pay the rent in money to her. Instead, the testimony tended to show that she agreed to take the cotton itself, when delivered to her free of expenses of preparing it for market, in payment of the rent; and the proof showed an executed accord and satisfaction by delivery of property and the performance of services in favor of the appellant. The delivery of property to the creditor and the performance of services by the debtor for the creditor, which are received and accepted by the creditor in satisfaction of his debt, and which are of benefit to him, no matter how small the value may be, is a sufficient consideration to support an accord agreement. See Pope v. Tunstall, 2 Ark. 224; Dreyfus v. Roberts, 75 Ark. 360; 1 Cyc. 335, 336. The judgment is correct, and it is affirmed.